DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/3/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-11, 13-15, 17-72 are pending.

Information Disclosure Statement
	The IDS filed 11/30/2020 has been considered and an initialed copy of the PTO-1449 is enclosed.

Withdrawn Rejections
	The nonstatutory double patenting rejection over 16820023 is withdrawn in view of the abandonment of said application.  

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11, 13-15, 17-72 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al US 2015/0132323 in view of Carven et al US 8354509, Bilic et al WO 2017/106656 (priority to 12/17/2015), Kim US 2015/0210772, Carrigan et al US 8709432, Ponte et al US 2017/0095571 (priority to 9/17/2015) and Schweizer et al WO 2014/205342.  This rejection is re-written to address the newly added claims 68-72. 
	Lutz et al discloses anti-FOLR1 immunoconjugates (specifically IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074) and their use in the treatment of  primary or metastatic ovarian (epithelial ovarian, platinum resistant, relapsed or refractory)  and peritoneal cancers wherein the 
	The only differences between the instant invention and the reference is 
(1) the use anti-PD-1 with CDRs of SEQ ID NO. 20-25, VH of SEQ ID NO. 26 and VL of SEQ ID NO. 27 (aka pembrolizumab), and the cancers expressing PD-L1
(2) the administration of the anti-PD-1 antibody at a dose of about 200mg, intravenously and once every three weeks, 
(3) the percent of cells with a specific IHC score (claims 25-26, 29-32 and 63),
(4) the sequential administration of anti-PD-1 and anti-FOLR1 immunoconjugate, 
(5) the use of the method as a first, second or third line plus therapy,
(6) the patients having been previously treated with a platinum compound, a taxane bevacizumab and/or a PARP inhibitor,
(7) the cancers being platinum sensitive or fallopian tube cancers and
(8) the combination method treatment being more effective and less toxic and administration of either component alone.
	Carven, Bilic and Kim all disclose antibodies to PD-1, and specifically pembrolizumab, for the treatment of the same cancers as the primary reference.	Carven et al discloses anti-PD-1 antibodies (wherein SEQ ID NO. 7 contains applicant’s SEQ ID NO. 20-22 and wherein SEQ ID NO. 8 contains applicant’s SEQ ID NO. 23-25) and these antibodies are used for the treatment of cancers including ovarian cancers and wherein the cancers can be refractory and that the antibodies can be used in combination with other therapeutics including therapeutic conjugated antibodies and therapeutic antibodies to other receptors (summary, col. 19, lines 16-60, col. 20, lines 
Bilic et al discloses antibodies to PD-1, such as pembrolizumab, and that the anti-PD-1 antibodies can be used in the treatment of cancers including ovarian cancers and fallopian tube cancers and the antibodies can be administered at a flat dose of 200mg, can be administered intravenously and can be administered once every three weeks (summary, p. 4, lines 38+, pages 6-8, page 39, lines 10+, page 5, lines 15+, page 6, lines 16-22, page 139 and entire reference).  The reference also discloses that the antibodies can be administered in combination with other therapeutic antibodies and that the administration can be sequential or separate (page 6).  
Kim discloses anti-PD-1 antibodies, such as MK 3475 (which is pembrolizumab), and that they can be administered intravenously for the treatment of peritoneal or ovarian cancers (summary, para 45, 154 and 143-146).  
	Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 24-26, col. 27-29 and entire reference) wherein the cancers include ovarian cancer and cancers of the peritoneum (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on sequential) (col. 13, lines 25-28, col. 29, lines 15-
	Ponte et al discloses the use of IMGN853 (same immunoconjugate as primary reference) in combination with anti-VEGF for the treatment of FOLR1 expressing cancers including epithelial ovarian cancers, fallopian tube cancers, peritoneal cancers (primary, resistant, refractory, metastatic, advanced or platinum sensitive cancers) wherein the immunoconjugate is administrated intravenously or intraperitoneally at a dose of 6 mg/kg AIBW  and that the combination produces a synergistic effect (summary, para. 21, 24, 46-49, 102, 121-131, 159-170, 183-207, 248256, 260-270 and entire reference).  The administration also results in decrease of CA125 (para. 50, 146).  The method also includes the further administration of steroid dexamethasone as a lubricating eye drop (para 54, 332-333).  The reference also discloses that the combination can be used as first, second or third line plus treatments (para 97-98).  The patient to be treated can previously have been treated with bevacizumab (para. 249).  
	Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer, fallopian tube cancer and platinum sensitive or resistant cancers and wherein the subject could have previously received a platinum based therapy, taxane therapy (this means that the administration of anti-folate antibodies would be a second line treatment) (summary, para. 7-8, 12, 18, 50, 70, 93-119, 110, 114 and entire reference).  
	Since both Lutz et al and Carrigan et al disclose that the IMGN853 immunoconjugate can be used to treat ovarian and peritoneal cancers and since both In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980 which states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).   Thus, since both IMGN853 and pembrolizumab and known to treat the same types of cancers, it would logically flow to from a third composition to be used for the very same purpose.  The treatment of epithelial ovarian, platinum resistant, sensitive, relapsed or refractory and fallopian tube cancer is also obvious since both Ponte et al and Schweizer et al disclose the treatment of these types of cancers with IMGN853 (Ponte et al) or anti-folate receptor antibodies (Schweizer et al).  The treatment of subject who have already been treated with platinum compound, a 
	With respect to claims 1, 25-26, 29-32, 63 and 68-72, the percent of cells and the IHC score is obvious since Carrigan et al specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” and since both Carrigan et al and Lutz et al use the same immunoconjugate for the treatment of the same cancers, it is expected that the IHC scores and percentage of cells would be the same.  
	With respect to the combination method treatment being more effective than administration of either component alone, both Carrigan et al and Ponte et al disclose that combination therapy with IMGN853 can be synergistic (i.e. more effective) and thus one of skill in the art would readily expect that the combination of IMGN853 and prembrolizumab (absent objective to the contrary) would also be synergistic.  Additionally, since both the combination of the references and the claimed invention as 
With respect to the combination method treatment being less toxic and administration of either component alone, since both the combination of the references and the claimed invention as using the same compounds for the treatment of the same cancers, in same dosages, it would be expected the toxicity would be the same in the combination of references as in the claimed invention.  
With respect to the limitation of claim 28, it is the Examiner’s position that since the primary reference and the claimed invention use the same immunoconjugate to treat the same cancers and since the immunohistochemistry scores are the same, the cancer comprise “at least 50% of tumor cells having FOLR1 membrane staining visible at least than or equal to 10X microscope objective.  
With respect to the limitation of claim 33 (the cancer expresses PD-L1). The antibody used in the reference and by applicant are the same, thus, they would bind the same antigen and treat the same cancer.  Thus, it is expected that the cancers express PD-L1.  
With respect to the limitations in claims 27 and 66-67, the claims in the patent and applicant’s claims are using the same conjugate and thus would bind epitope and the same types of cancers.
Response to Arguments
Applicant argues (item (1) at pages 16-17) that the references only suggest combination with other therapies, that the combination of references is based on several 
Applicant argues that Carrigan only states that combination therapy can provide synergy in one paragraph, that the reference states that the components of the combinations should be complementary to each other and that the reference does not suggest that any and all combinations are or can be synergistic and that such a statement lack scientific foundations in view of Schmidt’s analysis.  Carrigan clearly discloses that the conjugate can be used in the combination therapy and that the combinations can be synergistic (as stated in the rejection) and the Examiner has no reason to doubt the validity of the statement, especially since Lutz and Ponte also disclose combination therapy using the same conjugate.  With respect to Schmidt’s analysis, this reference has a date of 2020, which is well after the effective filing date of the claimed invention and applicant is attempting to use a post-filing date reference to show unpredictability in the combination therapy art.  It is noted that the Examiner is not indicating that the reference does or does not show unpredictability in the combination therapy art—the Examiner is saying that the reference cannot be used for such a showing.  At the time of filing of the instant invention, the art clearly shows that combination therapy is known and can be synergistic.  The cited reference and the state of the art before the effective filing date of the claimed invention do not show any unpredictability.  

Applicant argues that Carrigan’s teachings for percent cell stained, heterogeneous and homogenous, etc. is not pertinent since the references do not met the basic limitation of using the claimed combination to treat the claimed cancers.  As discussed in the rejection, the references do render the claimed composition obvious for the treatment of the claimed cancers.
Applicant argues that Ponte provides a similar definition of “synergy” (citing para. 12, 22, 67, 72, 131, 327, 373 and 375 and Example 11) as Carrigan and that Ponte does not indicate that the combination would yield an improvement to the ORR over the monotherapies alone.  Again, applicant is arguing limitations not in the claims.  Even if these were in the claims, it is clear from Carrigan and Ponte that the combination therapy can be synergistic.  Thus, since IMGN853 and pembrollizumab are both effective as monotherapies and since synergy can be expected when combined, this means that the effects (i.e. the objective response rate) of each component alone would be improved when combined).   

Applicant argues that the Office’s statement “that Carrigan and Ponte disclose that drug combinations are synergistic on page 18 of the Office Action is an exaggeration” because applicant take this to mean that any and all drug combinations involving one of these drugs is synergistic and cancer drug combinations are unpredictable referring to Schmidt’s analysis.  First, page 18, of the action mailed 7/30/2020, is a discussion of unexpected results and not drug combinations and synergy.  Second, the Examiner never stated that any and all drug combinations would be synergistic.  The Examiner is using the references to show that the combination is obvious and synergy can be expected and is known in the art.  With respect to Schmidt’s analysis, this reference has a date of 2020, which is well after the effective 
Applicant argues that the “Office action states that Lutz, Carrigan and Ponte all disclose combination treatments and then does on to state that “the combinations are synergistic.”” (page 21, first full paragraph of response).  The Examiner could not find this statement in the body of the rejection and it is clear from the body of the rejection that Lutz does not state this (see pages 3-4 of this action for description of what Lutz discloses).  If applicant would like to specifically point to where this was said, the Examiner can correct this typo, if this case goes to the Board.
Applicant argues that Ponte’s teaching of a combination of IMGN853 and anti-VEGF drug cannot be extrapolated to IMGN853 and anti-PD-1 antibodies and the reference’s combinations cannot be construed to suggest a reasonable expectation of success for applicant’s combination.  Applicant also argues that Lutz, Carrigan and Ponte together fail to show improvement in ORR, progression free survival (PFS) and/or duration of response (DOR) over the monotherapy alone.  As stated in the rejection, Lutz, Carrigan and Ponte all disclose combination therapy using IMGN853 as one of the components.  Carven, Bilic and Kim all disclose combination therapy using 
Applicant argues that the Office has indicated that the reference discloses immunoconjugates and cited page 8 of the Office Action.  Applicant has taken a portion of the sentence and has taken it out of context.    The Office states “the treatment of epithelial ovarian, platinum resistant, sensitive, relapsed or refractory and fallopian tube cancer is also obvious since both Ponte et al and Schweizer et al disclose the treatment of these types of cancers with IMGN853 (Ponte et al) or anti-folate receptor antibodies (Schweizer et al).” (emphasis added).  Thus, the bolded portion of the statement, taken directly from the Office action, makes it is clear that the Schweizer et al does not disclose immunoconjugates.  
Applicant again argues that the reference does not disclose improved ORR or PFS.  This has been addressed above.

Applicant argues that in view of the mischaracterization of Kim, the Office’s combination of Carven, Kim and Bilic fail.  Bilic and Carven still disclose pembrolizumab for the treatment of cancers, as does Kim.  The only portion of Kim that was removed was the portion pretaining to the combination being more effective.  Since Kim does disclose pembrolizumab and that it can be used in combination, the use of Kim is still valid and does not change the rejection as both Carrigan and Ponte disclose combinations can have synergistic effects.  This fact was clearly stated in the body of the rejection pertaining to Carrigan and Ponte. Thus, Kim was only one of three references to show that the combination can have synergistic results.  Thus, the rejection has not changed.
Applicant’s arguments with respect to improved ORR, PFs and ODR have been addressed above.  
Applicant argues that the EMSO poster shows patient safety and efficacy as monotherapy and Kim does not show this. Since both the combination of the references and the claimed invention are using the same compounds for the treatment of the same cancers, in same dosages, it would be expected the toxicity would be the same in the combination of references as in the claimed invention.  Additionally, since both 
Applicant argues that applicant’s combination therapy results in unexpected results and cites Schmidt and specifically Fig. 5D of the reference.  The Schmidt reference has a date of 2020, which is well after the effective filing date of the claimed invention and applicant is attempting to use a post-filing date reference to show unpredictability in the combination therapy art.  It is noted that the Examiner is not indicating that the reference does or does not show unpredictability in the combination therapy art—the Examiner is saying that the reference cannot be used for such a showing.  At the time of filing of the instant invention, the art clearly shows that combination therapy is known and can be synergistic.  The cited reference and the state of the art before the effective filing date of the claimed invention do not show any unpredictability.  
On pages 25-27 of the response applicant argues that the EMSO data shows the safety profile and the DOR data shows improvement with combination therapy.  Applicant is arguing limitations not in the claims.  Even if these were in the claims, since 
On pages 27 and 28 of the response, applicant summarizes the arguments presented above, and this have been addressed above.
Applicant argues that applicant’s arguments of the individual references (in the response filed 7/7/2020) remains of record and these have been addressed in the non-final action mailed 7/30/2020. 
  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory Double Patenting over US 8557996, US 9670279, US 9670278 and US 9598490

Claims 1-11, 13-15, 17-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 18-20 of U.S. Patent No. 8557966 or claims 52-68, 73-75, 78, 80-102104-107 and 115-118  of US Patent No. 9670279 or claim 42-56, 61-63, 66, 68-91, 93-96 and 103-14 of US Patent No. 9670278 or claims 1-13, 18-24, 26-38 of US Patent NO. 9598490 in view of Lutz et al US .
Please note that the four patents are part of the same family.
U.S. Patent No. 8557966 claims immunoconjugates comprising antibody (comprising SEQ ID NO. 4, 6, 11 and 13 which are applicant’s 3, 13, 5, and 15,  respectively or antibody with deposits of PTA-10774, 10773) sulfo-SPDB and DM4 (3-4 DM4 per immunoconjugate).  This reads on applicant’s IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074).  The structure of the immunoconjugate is provided in col. 47-48 and is the same as applicant’s 9 and 61.  Thus, the conjugate in this claim set is the same as applicant’s claim set. In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The claimed conjugate is used for the treatment of cancers including ovarian cancer and peritoneal cancer and is used in combination with other therapeutic agents (col. 7-8, col. 15, lines 25-35 and lines 57-60, col. 16, lines 29+, col. 55, lines 53+, col. 57, lines 45-55).
 US Patent No. 9670279 claims immunoconjugates comprising antibody (comprising SEQ ID NO. 4, 6, 11 and 13 which are applicant’s 3, 13, 5, and 15,  respectively or antibody with deposits of PTA-10774, 10773) sulfo-SPDB and DM4 (1-Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The claimed conjugate is used for the treatment of cancers including ovarian cancer and peritoneal cancer and is used in combination with other therapeutic agents (col. 7-8, col.15, lines 52+, col. 16, lines 20-25, col. 16-17, col. 56-57, col. 59, lines 33-45).
US Patent No. 9670278 claims immunoconjugates comprising antibody (comprising SEQ ID NO. 132, 131, 3, 7-9 which are applicants SEQ ID NO. 9-12 and 6-8 respectively or antibody with deposits of PTA-10774, 10773) sulfo-SPDB and DM4 (1-10 DM4 per immunoconjugate).  This reads on applicant’s IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074).  The structure of the immunoconjugate is provided in col. 49-50 and is the same as applicant’s 9 and 61.  Thus, the conjugate in this claim set is the same as applicant’s claim set. In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to 
US Patent NO. 9598490 claims immunoconjugates comprising antibody (comprising SEQ ID NO. 6 and 13 which are applicant’s  13 and 15,  respectively or antibody with deposits of PTA-10774, 10773) sulfo-SPDB and DM4 (1-10 DM4 per immunoconjugate).  This reads on applicant’s IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074).  The structure of the immunoconjugate is provided in col. 49-50 and is the same as applicant’s 9 and 61.  Thus, the conjugate in this claim set is the same as applicant’s claim set. In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The claimed conjugate is used for the treatment of cancers including ovarian cancer and peritoneal cancer and is used in combination with other therapeutic agents (col. 7-8, col.15, lines 52+, col. 16, lines 20-25, col. 16-17, col. 56-57, col. 59, lines 8-18).
The only differences between the instant invention and the reference are
(1) fallopian tube cancer, primary peritoneal cancer, platinum resistant, sensitive, epithelial ovarian cancer (relapsed, refractory, refractory)
(2) decrease in CA125

(4) combination with steroid, dexamethasone and eye drop formulation
(5) combination with acetaminophen and diphenhydramine
(6) the use anti-PD-1 with CDRS of SEQ ID NO. 20-25, VH of SEQ ID NO. 26 and VL of SEQ ID NO. 27 (aka pembrolizumab) and the cancer expressing PD-L1
(7) the administration of the anti-PD-1 antibody at a dose of about 200mg, intravenously and once every three weeks, 
(8) the percent of cells with a specific IHC score (claims 25-26, 29-32 and 63),
(9) the sequential administration of anti-PD-1 and anti-FOLR1 immunoconjugate, 
(10) the use of the method as a first, second or third line plus therapy,
(11) the patients having been previously treated with a platinum compound, a taxane bevacizumab and/or a PARP inhibitor,
(12) the cancers being platinum sensitive or fallopian tube cancers and
(13) the combination method treatment being more effective and less toxic and administration of either component alone.
	Lutz et al discloses anti-FOLR1 immunoconjugates (specifically IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074) and their use in the treatment of  primary or metastatic ovarian (epithelial ovarian, platinum resistant, relapsed or refractory)  and peritoneal cancers wherein the dose of the immunoconjugate is 6 mg/kg AIBW and the conjugate can be administered once every three weeks (summary, para 9, 13-16, 18, 22, 23, 63, 65, 71-72, 88, 104-

	Carven et al discloses anti-PD-1 antibodies (wherein SEQ ID NO. 7 contains applicant’s SEQ ID NO. 20-22 and wherein SEQ ID NO. 8 contains applicant’s SEQ ID NO. 23-25) and these antibodies are used for the treatment of cancers including ovarian cancers and wherein the cancers can be refractory and that the antibodies can be used in combination with other therapeutics including therapeutic conjugated antibodies and therapeutic antibodies to other receptors (summary, col. 19, lines 16-60, col. 20, lines 49+,  col. 21, lines 45+, col. 22, lines 1+ and entire reference).  The antibodies can be administered intravenously (col. 20, line 49+).  
Bilic et al discloses antibodies to PD-1, such as pembrolizumab, and that the anti-PD-1 antibodies can be used in the treatment of cancers including ovarian cancers and fallopian tube cancers and the antibodies can be administered at a flat dose of 200mg, can be administered intravenously and can be administered once every three weeks (summary, p. 4, lines 38+, pages 6-8, page 39, lines 10+, page 5, lines 15+, page 6, lines 16-22, page 139 and entire reference).  The reference also discloses that the antibodies can be administered in combination with other therapeutic antibodies and that the administration can be sequential or separate (page 6).  
Kim discloses anti-PD-1 antibodies, such as MK 3475 (which is pembrolizumab), and that they can be administered intravenously for the treatment of peritoneal or ovarian cancers (summary, para 45, 154 and 143-146).  
	Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the patent claims and Lutz et al) (summary, col. 3, lines 
	Ponte et al discloses the use of IMGN853 (same immunoconjugate as in the patent claims and Lutz et al) in combination with anti-VEGF for the treatment of FOLR1 expressing cancers including epithelial ovarian cancers, fallopian tube cancers, peritoneal cancers (primary, resistant, refractory, metastatic, advanced or platinum sensitive cancers) wherein the immunoconjugate is administrated intravenously or intraperitoneally at a dose of 6 mg/kg AIBW  and that the combination produces a synergistic effect (summary, para. 21, 24, 46-49, 102, 121-131, 159-170, 183-207, 248256, 260-270 and entire reference).  The administration also results in decrease of CA125 (para. 50, 146).  The method also includes the further administration of steroid dexamethasone as a lubricating eye drop (para 54, 332-333).  The reference also discloses that the combination can be used as first, second or third line plus treatments 
	Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer, fallopian tube cancer and platinum sensitive or resistant cancers and wherein the subject could have previously received a platinum based therapy, taxane therapy (this means that the administration of anti-folate antibodies would be a second line treatment) (summary, para. 7-8, 12, 18, 50, 70, 93-119, 110, 114 and entire reference).  
	Since the claims in any of the patents, Lutz et al and Carrigan et al all disclose that the IMGN853 immunoconjugate can be used to treat ovarian and peritoneal cancers and since the patent claims (as per Sun), Lutz et al and Carrigan et al disclose that the immunoconjugates can be used in combination with other therapeutic agents and since pembrolizumab is known to treat the same cancers (Carven et al, Bilic et al and Kim) and since Carven et al discloses that it can used in combination with conjugated antibodies and Bilic et al and Kim et al disclose that it can be used in combination other therapeutic agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine IMGN853 with anti-PD1 antibodies of Carven et al, Bilic et al and/or Kim with the expected benefit of treating ovarian and peritoneal cancers.  The motivation to combine the antibodies comes from the clear suggestion in the references that the IMGN853 can be used in combination therapy and that the anti-PD-1 antibodies can also be used in combination therapy.  Since the combination is obvious, it also would have been obvious to use the dosing and routes of administration of Carven et al and Bilic et al for In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980 which states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).   Thus, since both IMGN853 and pembrolizumab and known to treat the same types of cancers, it would logically flow to from a third composition to be used for the very same purpose.  The treatment of epithelial ovarian, platinum resistant, sensitive, relapsed or refractory and fallopian tube cancer is also obvious since both Ponte et al and Schweizer et al disclose the treatment of these types of cancers with IMGN853 (Ponte et al) or anti-folate receptor antibodies (Schweizer et al).  The treatment of subject who have already been treated with platinum compound, a taxane or bevacizumab is obvious in view of Schweizer et al (discloses prior treatment with taxane or platinum compound) and Ponte et al (discloses prior treatment with bevacizumab).  The use of the combination as second or third line therapy is obvious in view of Schweizer et al which discloses the use in second line therapy and in view of Ponte which discloses the use in first, second or third line plus therapy.  The sequential administration is obvious in view of Bilic et al and Carrigan et al which disclose that either the anti-PD-1 antibody (Bilic et al) or the immunoconjugate (Carrigan et al) can be administered with other anti-cancer therapeutics and the administration can be sequential.  
	With respect to claims 1, 25-26, 29-32, 63 and 68-72, the percent of cells and the IHC score is obvious since Carrigan et al specifically discloses that the FOLR1 
	With respect to the combination method treatment being more effective than administration of either component alone, both Carrigan et al and Ponte et al disclose that combination therapy with IMGN853 can be synergistic (i.e. more effective) and thus one of skill in the art would readily expect that the combination of IMGN853 and pembrolizumab (absent objective to the contrary) would also be synergistic.  Additionally, since both the combination of the references and the claimed invention as using the same compounds for the treatment of the same cancers, in same dosages, it would be expected the synergistic effect would be the same in the combination of references as in the claimed invention.  
With respect to the combination method treatment being less toxic and administration of either component alone, since both the combination of the references and the claimed invention as using the same compounds for the treatment of the same cancers, in same dosages, it would be expected the toxicity would be the same in the combination of references as in the claimed invention.  
With respect to the limitation of claim 28, it is the Examiner’s position that since the primary reference and the claimed invention use the same immunoconjugate to treat the same cancers and since the immunohistochemistry scores are the same, the cancer 
With respect to the limitation of claim 33 (the cancer expresses PD-L1). The antibody used in the reference and by applicant are the same, thus, they would bind the same antigen and treat the same cancer.  Thus, it is expected that the cancers express PD-L1.  
With respect to the limitations in claims 27 and 66-67, the claims in the patent and applicant’s claims are using the same conjugate and thus would bind epitope and the same types of cancers.
Response to Arguments
Applicant argues that claims 1, 6, 58 and 59 have newly added limitations that are not suggested by the claims of the patents.  These limitations are not new limitations.  The newly added first “wherein” clause amendments to claim 1 were from claims 12 and 16 of the claim set filed 7/7/2020.  The newly added second “wherein” clause amendments to claim 1 are from claims 23-26 and 28-32.  The amendments to claim 6 were from claims 12 and 16 of the claim set filed 7/7/2020.  The amendments to claims 58 and 59 are from claim 15, 19 and 21.  All of these “newly added limitations” to claim 1, 6 and 58-59 were addressed in the double patenting rejections.  As stated in the rejection, Lutz (2015/0132323) discloses the dose of conjugate as 6 mg/kg AIBW and the administration every 3 weeks and the IHC scores, Bilic discloses the dose of pembrolizumab at 200 mg, Carrigan also discloses the IHC discloses and Ponte discloses the different types of cancers.  Thus, the limitations in the newly amended claims were addressed in the rejection.

Applicant argues that the patent claims fail to teach or suggest the unamended claims 1-67 and refers to the arguments filed 7/7/2020.  These arguments were address in the non-final action mailed 7/30/2020.
Applicant argues that the secondary reference were mischaracterized.  Thus has been addressed above and the body of the rejection pertaining to the Kim reference has been changed.
Applicant argues that the EMSO poster provides unexpected results.  This has been addressed above.
Applicant argues that the Office fails to consider that “the unexpected results obtained are further unexpected given there was no synergistic toxicity uncovered with the combination therapy”.  This has been addressed above.


Nonstatutory Double Patenting over US 9133275 and US 9670280
Claims 1-11, 13-15, 17-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9133275 or claims 1-74 of US Patent No. 9670280  in view of Lutz et al US 2015/0132323, Carven et al US 8354509, Bilic et al WO 2017/106656 (priority to 12/17/2015), Kim US 2015/0210772, .
Please note that the two patents are part of the same family.
U.S. Patent No. 9133275 claims methods of using immunoconjugates comprising antibody (comprising SEQ ID NO. 4, 6, 11 and 13 which are applicant’s 3, 13, 5, and 15,  respectively or antibody with deposits of PTA-10774, 10773) sulfo-SPDB and DM4 (3-4 DM4 per immunoconjugate) for the treatment of cancers (specifically ovarian cancer) and that the immunoconjugate is used in combination with other anti-cancer agents.  The immunoconjugate reads on applicant’s IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074).  The structure of the immunoconjugate is provided in col. 47-48 and is the same as applicant’s 9 and 61.  Thus, the conjugate in this claim set is the same as applicant’s claim set. 
 US Patent No. 9670280 claims methods of using immunoconjugates comprising antibody (comprising SEQ ID NO. 4, 6, 11 and 13 which are applicant’s 3, 13, 5, and 15,  respectively or antibody with deposits of PTA-10774, 10773) sulfo-SPDB and DM4 (3-4 DM4 per immunoconjugate) for the treatment of cancers (specifically ovarian cancer) and that the immunoconjugate is used in combination with other anti-cancer agents.  The immunoconjugate reads on applicant’s IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074).  The structure of 
The only differences between the instant invention and the reference are
(1) fallopian tube cancer, primary peritoneal cancer, platinum resistant, sensitive, epithelial ovarian cancer (relapsed, refractory, refractory)
(2) decrease in CA125
(3) intravenous or intraperitoneal administration of the immunocojugate
(4) combination with steroid, dexamethasone and eye drop formulation
(5) combination with acetaminophen and diphenhydramine
(6) the use anti-PD-1 with CDRS of SEQ ID NO. 20-25, VH of SEQ ID NO. 26 and VL of SEQ ID NO. 27 (aka pembolizumab), the cancer expressing PD-L1
(7) the administration of the anti-PD-1 antibody at a dose of about 200mg, intravenously and once every three weeks, 
(8) the percent of cells with a specific IHC score (claims 25-26, 29-32 and 63),
(9) the sequential administration of anti-PD-1 and anti-FOLR1 immunoconjugate, 
(10) the use of the method as a first, second or third line plus therapy,
(11) the patients having been previously treated with a platinum compound, a taxane bevacizumab and/or a PARP inhibitor,
(12) the cancers being platinum sensitive or fallopian tube cancers and
(13) the combination method treatment being more effective and less toxic and administration of either component alone.
	Lutz et al discloses anti-FOLR1 immunoconjugates (specifically IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs 
Carven, Bilic and Kim all disclose antibodies to PD-1, and specifically pembrolizumab, for the treatment of the same cancers as the primary reference.
	Carven et al discloses anti-PD-1 antibodies (wherein SEQ ID NO. 7 contains applicant’s SEQ ID NO. 20-22 and wherein SEQ ID NO. 8 contains applicant’s SEQ ID NO. 23-25) and these antibodies are used for the treatment of cancers including ovarian cancers and wherein the cancers can be refractory and that the antibodies can be used in combination with other therapeutics including therapeutic conjugated antibodies and therapeutic antibodies to other receptors (summary, col. 19, lines 16-60, col. 20, lines 49+,  col. 21, lines 45+, col. 22, lines 1+ and entire reference).  The antibodies can be administered intravenously (col. 20, line 49+).  
Bilic et al discloses antibodies to PD-1, such as pembrolizumab, and that the anti-PD-1 antibodies can be used in the treatment of cancers including ovarian cancers and fallopian tube cancers and the antibodies can be administered at a flat dose of 200mg, can be administered intravenously and can be administered once every three weeks (summary, p. 4, lines 38+, pages 6-8, page 39, lines 10+, page 5, lines 15+, page 6, lines 16-22, page 139 and entire reference).  The reference also discloses that the antibodies can be administered in combination with other therapeutic antibodies and that the administration can be sequential or separate (page 6).  

	Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the patent claims and Lutz et al) (summary, col. 3, lines 54-55, col. 24-26, col. 27-29 and entire reference) wherein the cancers include ovarian cancer and cancers of the peritoneum (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on sequential) (col. 13, lines 25-28, col. 29, lines 15-25).  The immunoconjugate can be administered intravenously or intraperitoneally (col. 29, lines 10-15).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
	Ponte et al discloses the use of IMGN853 (same immunoconjugate as in the patent claims and Lutz et al) in combination with anti-VEGF for the treatment of FOLR1 expressing cancers including epithelial ovarian cancers, fallopian tube cancers, peritoneal cancers (primary, resistant, refractory, metastatic, advanced or platinum sensitive cancers) wherein the immunoconjugate is administrated intravenously or intraperitoneally at a dose of 6 mg/kg AIBW  and that the combination produces a synergistic effect (summary, para. 21, 24, 46-49, 102, 121-131, 159-170, 183-207, 
	Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer, fallopian tube cancer and platinum sensitive or resistant cancers and wherein the subject could have previously received a platinum based therapy, taxane therapy (this means that the administration of anti-folate antibodies would be a second line treatment) (summary, para. 7-8, 12, 18, 50, 70, 93-119, 110, 114 and entire reference).  
	Since the claims in either of the patents, Lutz et al and Carrigan et al disclose that the IMGN853 immunoconjugate can be used to treat ovarian and peritoneal cancers and since the patent claims, Lutz et al and Carrigan et al disclose that the immunoconjugates can be used in combination with other therapeutic agents and since pembrolizumab is known to treat the same cancers (Carven et al, Bilic et al and Kim) and since Carven et al discloses that it can used in combination with conjugated antibodies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine IMGN853 with anti-PD1 antibodies of Carven et al, Bilic et al and/or Kim with the expected benefit of treating ovarian and peritoneal cancers.  The motivation to combine the antibodies comes from the clear suggestion in the references that the IMGN853 can be used in combination In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980 which states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).   Thus, since both IMGN853 and pembrolizumab and known to treat the same types of cancers, it would logically flow to from a third composition to be used for the very same purpose.  The treatment of epithelial ovarian, platinum resistant, sensitive, relapsed or refractory and fallopian tube cancer is also obvious since both Ponte et al and Schweizer et al disclose the treatment of these types of cancers with IMGN853 (Ponte et al) or anti-folate receptor antibodies (Schweizer et al).  The treatment of subject who have already been treated with platinum compound, a taxane or bevacizumab is obvious in view of Schweizer et al (discloses prior treatment with taxane or platinum compound) and Ponte et al (discloses prior treatment with bevacizumab).  The use of the combination as second or third line therapy is obvious in view of Schweizer et al which discloses the use in second line therapy and in view of Ponte which discloses the use in first, second or third line plus therapy.  The sequential administration is obvious in view of Bilic et al and Carrigan et al which disclose that either the anti-PD-1 antibody (Bilic et al) or the immunoconjugate (Carrigan et al) can be 
	With respect to claims 1, 25-26, 29-32, 63 and 68-72, the percent of cells and the IHC score is obvious since Carrigan et al specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” and since both Carrigan et al and Lutz et al use the same immunoconjugate for the treatment of the same cancers, it is expected that the IHC scores and percentage of cells would be the same.  
	With respect to the combination method treatment being more effective than administration of either component alone, both Carrigan et al and Ponte et al disclose that combination therapy with IMGN853 can be synergistic (i.e. more effective) and thus one of skill in the art would readily expect that the combination of IMGN853 and pembrolizumab (absent objective to the contrary) would also be synergistic.  Additionally, since both the combination of the references and the claimed invention as using the same compounds for the treatment of the same cancers, in same dosages, it would be expected the synergistic effect would be the same in the combination of references as in the claimed invention.  
With respect to the combination method treatment being less toxic and administration of either component alone, since both the combination of the references and the claimed invention as using the same compounds for the treatment of the same 
With respect to the limitation of claim 28, it is the Examiner’s position that since the primary reference and the claimed invention use the same immunoconjugate to treat the same cancers and since the immunohistochemistry scores are the same, the cancer comprise “at least 50% of tumor cells having FOLR1 membrane staining visible at least than or equal to 10X microscope objective.  
With respect to the limitation of claim 33 (the cancer expresses PD-L1). The antibody used in the reference and by applicant are the same, thus, they would bind the same antigen and treat the same cancer.  Thus, it is expected that the cancers express PD-L1.  
With respect to the limitations in claims 27 and 66-67, the claims in the patent and applicant’s claims are using the same conjugate and thus would bind epitope and the same types of cancers.
Response to Arguments
Applicant’s arguments have been addressed above.

Nonstatutory Double Patenting over 16389396 
Claims 1-11, 13-15, 17-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of reference application 16389396 in view of Lutz et al US 2015/0132323, Carven et al US 8354509, Bilic et al WO 2017/106656 (priority to 12/17/2015), Kim US 2015/0210772, Carrigan et 
The claims of the application are directed to methods for treating cancer (epithelial ovarian cancer (platinum resistant, relapsed or refractory) using IMGN853 (which is huMov19-sulfoSPDB-DM4 and of which huMov19 contains applicant’s claimed CDRs of SEQ ID NO. 6-10 and 12, VH of SEQ ID NO. 3, VL of SEQ ID NO. 5, HC of SEQ ID NO. 13 and LC of SEQ ID NO. 15 and deposits of PTA-10072 and PTA-10073 or 10074), wherein the treatment results in a decrease in CA125.  The claims also indicate that the FOLR1 expression levels are measured by immunohistrochemistry (IHC).  The claims are also directed to further administering dexamethasone (corticosteriod).  The claims are also directed to administering the immunoconjugate intravenously.  The claims also claim that the administration decreased adverse effects (reads on toxicity).  
The only differences between the instant invention and the reference are
(1) fallopian tube cancer, primary peritoneal cancer, platinum sensitive,  
(2) intraperitoneal administration of the immunoconjugate
(3), dexamethasone in an eye drop formulation
(4) combination with acetaminophen and diphenhydramine
(5) the use anti-PD-1 with CDRS of SEQ ID NO. 20-25, VH of SEQ ID NO. 26 and VL of SEQ ID NO. 27 (aka rembolizumab), and the cancers expressing PD-L1
(6) the administration of the anti-PD-1 antibody at a dose of about 200mg, intravenously and once every three weeks, 
(7) the percent of cells with a specific IHC score (claims 25-26, 29-32 and 63),

(9) the use of the method as a first, second or third line plus therapy,
(10) the patients having been previously treated with a platinum compound, a taxane bevacizumab and/or a PARP inhibitor,
(11) the combination method treatment being more effective and less toxic and administration of either component alone.
	Lutz et al discloses anti-FOLR1 immunoconjugates, specifically IMGN853, and their use in the treatment of  primary or metastatic ovarian (epithelial ovarian, platinum resistant, relapsed or refractory)  and peritoneal cancers wherein the dose of the immunoconjugate is 6 mg/kg AIBW and the conjugate can be administered once every three weeks (summary, para 9, 13-16, 18, 22, 23, 63, 65, 71-72, 88, 104-113, 124+, 158-163, 166-168 and entire reference).  The cancers express FOLR1 and the increased expression of FOLR1 is determined by immunohistochemistry (IHC) and has levels of 1-3+ hetero or homo (para. 23).  The reference also discloses that the methods can further comprise the administration of a steroid (such as dexamethasone (corticosteroid)) before treatment and that the administration can be on the same day as the treatment (para. 24, 91, 174).  Since no time frame is given for same day administration, it is the Examiner’s position that this genus of time frame includes the specific time of 30 minutes before.  The dexamethasone can be administered orally, intravenously or topically (para. 175) and topically, includes drops (para 173) (one of skill in the art would envisage eye drops when “drops” are disclosed and since the drops provide moisture to the eyes they are “lubricating”).  The reference also discloses that the methods result in the decrease of CA125 levels (para. 25).  The immunoconjugates 
	Carven, Bilic and Kim all disclose antibodies to PD-1, and specifically pembrolizumab, for the treatment of the same cancers as the primary reference.
	Carven et al discloses anti-PD-1 antibodies (wherein SEQ ID NO. 7 contains applicant’s SEQ ID NO. 20-22 and wherein SEQ ID NO. 8 contains applicant’s SEQ ID NO. 23-25) and these antibodies are used for the treatment of cancers including ovarian cancers and wherein the cancers can be refractory and that the antibodies can be used in combination with other therapeutics including therapeutic conjugated antibodies and therapeutic antibodies to other receptors (summary, col. 19, lines 16-60, col. 20, lines 49+,  col. 21, lines 45+, col. 22, lines 1+ and entire reference).  The antibodies can be administered intravenously (col. 20, line 49+).  
Bilic et al discloses antibodies to PD-1, such as pembrolizumab, and that the anti-PD-1 antibodies can be used in the treatment of cancers including ovarian cancers and fallopian tube cancers and the antibodies can be administered at a flat dose of 
Kim discloses anti-PD-1 antibodies, such as MK 3475 (which is pembrolizumab), and that they can be administered intravenously for the treatment of peritoneal or ovarian cancers (summary, para 45, 154 and 143-146).  
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the patent claims and Lutz et al) (summary, col. 3, lines 54-55, col. 24-26, col. 27-29 and entire reference) wherein the cancers include ovarian cancer and cancers of the peritoneum (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on sequential) (col. 13, lines 25-28, col. 29, lines 15-25).  The immunoconjugate can be administered intravenously or intraperitoneally (col. 29, lines 10-15).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
	Ponte et al discloses the use of IMGN853 (same immunoconjugate as in the patent claims and Lutz et al) in combination with anti-VEGF for the treatment of FOLR1 
	Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer, fallopian tube cancer and platinum sensitive or resistant cancers and wherein the subject could have previously received a platinum based therapy, taxane therapy (this means that the administration of anti-folate antibodies would be a second line treatment) (summary, para. 7-8, 12, 18, 50, 70, 93-119, 110, 114 and entire reference).  
	Since the claims in the patent application, Lutz et al and Carrigan et al disclose that the IMGN853 immunoconjugate can be used to treat ovarian cancers and since Lutz et al and Carrigan et al disclose that the immunoconjugates can be used in combination with other therapeutic agents and since pembrolizumab is known to treat the same cancers (Carven et al, Bilic et al and Kim) and since Carven et al discloses that it can used in combination with conjugated antibodies, it would have been obvious In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980 which states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).   Thus, since both IMGN853 and pembrolizumab and known to treat the same types of cancers, it would logically flow to from a third composition to be used for the very same purpose.  The treatment of epithelial ovarian, platinum resistant, sensitive, relapsed or refractory and fallopian tube cancer is also obvious since both Ponte et al and Schweizer et al disclose the treatment of these types of cancers with IMGN853 (Ponte et al) or anti-folate receptor antibodies (Schweizer et al).  The treatment of subject who have already been treated with platinum compound, a taxane or bevacizumab is obvious in view of Schweizer et al (discloses prior treatment with taxane or platinum compound) and Ponte et al (discloses prior treatment with bevacizumab).  The use of the combination as second or third line therapy is obvious in view of Schweizer et al which discloses the use in second line 
	With respect to claims 1, 25-26, 29-32, 63 and 68-72, the percent of cells and the IHC score is obvious since Carrigan et al specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” and since both Carrigan et al and Lutz et al use the same immunoconjugate for the treatment of the same cancers, it is expected that the IHC scores and percentage of cells would be the same.  
	With respect to the combination method treatment being more effective than administration of either component alone, both Carrigan et al and Ponte et al disclose that combination therapy with IMGN853 can be synergistic (i.e. more effective) and thus one of skill in the art would readily expect that the combination of IMGN853 and pembrolizumab (absent objective to the contrary) would also be synergistic.  Additionally, since both the combination of the references and the claimed invention as using the same compounds for the treatment of the same cancers, in same dosages, it would be expected the synergistic effect would be the same in the combination of references as in the claimed invention.  

With respect to the limitation of claim 28, it is the Examiner’s position that since the primary reference and the claimed invention use the same immunoconjugate to treat the same cancers and since the immunohistochemistry scores are the same, the cancer comprise “at least 50% of tumor cells having FOLR1 membrane staining visible at least than or equal to 10X microscope objective.  
With respect to the limitation of claim 33 (the cancer expresses PD-L1). The antibody used in the reference and by applicant are the same, thus, they would bind the same antigen and treat the same cancer.  Thus, it is expected that the cancers express PD-L1.  
With respect to the limitations in claims 27 and 66-67, the claims in the patent and applicant’s claims are using the same conjugate and thus would bind epitope and the same types of cancers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been addressed above.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th
paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 32 states “wherein at least 75% to 100% of cell in the sample…”.  Claim 32 depends from claim 1 which states “at least 50% to no more than 74% of cells in the tumor sample…”  The 75-100% in claim 32 is greater than the “no more than 74% of cells” in claim 1.  Thus, claim 32 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643